DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with BRIAN L. STENDER on 11/16/2021.

The application has been amended as follows: 
In Claim 1, line 6, between the words “element” and “to”, the text  --positioned so as--  has been inserted.
In Claim 1, line 6, between the words “collect” and “source”, the word  --free--  has been inserted.
In Claim 1, line 6, between the word “reservoir” and the comma, the text --without being vaporized and to inhibit the free source liquid from exiting the component and from reaching the electrical power supply--  has been inserted.
Claims 3-4 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Buchberger  is the nearest prior art.  The absorbent elements of Buchberger are not positioned to collect free source liquid escaped from the reservoir (escaped is defined in paragraph [0048]) without being vaporized and to inhibit the free source liquid from exiting the component and from reaching the electrical power supply, as required by the claims.  The prior art fails to disclose or fairly suggest a component of an electronic vapor provision device, the component comprising an absorbent element positioned so as to collect free source liquid escaped from the reservoir without being vaporized and to inhibit the free source liquid from exiting the component and from reaching the electrical power supply, the absorbent element located so as to be downstream of an atomizer of the electronic vapor provision device with respect to an air flow direction along the air flow path through the electronic vapor provision device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748